                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
CLINTON STRANGE,                                 :
          Plaintiff-pro se                       :             CIVIL ACTION
                                                 :
               v.                                :             NO. 18-4032
                                                 :
COMCAST CORPORATION d/b/a                        :
XFINITY                                          :
         Defendant                               :

NITZA I. QUIÑONES ALEJANDRO, J.                                                 DECEMBER 14, 2018

                                MEMORANDUM OPINION
INTRODUCTION

       Before this Court is a motion to compel arbitration and stay litigation filed pursuant to the

Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1-16, by Defendant Comcast Corporation, doing

business as Xfinity (“Defendant”). 1 [ECF 7]. Plaintiff Clinton Strange (“Plaintiff”), proceeding

pro se, has opposed the motion. [ECF 8]. The issues raised in the motion have been fully briefed

and are ripe for disposition. 2 For the reasons set forth below, Defendant’s motion is granted.


BACKGROUND

       On August 29, 2018, Plaintiff filed an action against Defendant alleging violations of the

Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, et seq.; the Sherman Antitrust

Act, 15 U.S.C. §§ 1, 2; and the Louisiana Civil Code. [ECF 1]. Specifically, Plaintiff alleges that

Defendant violated the TCPA by sending him fourteen unwanted text messages and the Sherman

Act by causing him to endure frequent outages of his internet service, and committed the tort of

conversion of chattel (i.e., his cellphone) under Louisiana law. In its motion, Defendant moves to


1
         Defendant asserts that “Comcast Corporation” is a holding company, erroneously named, and that
its correct name is Comcast Cable Communications, LLC.
2
       In adjudicating the underlying motion, this Court also considered Defendant’s reply. [ECF 11].
compel arbitration of these claims consistent with the arbitration provisions which are part of a

subscriber agreement. [ECF 7]. Defendant’s motion is based on the following summary of facts

pertinent to the motion: 3

                       Plaintiff is an individual residing in Louisiana who
                subscribed to Comcast broadband internet service in July 2016. As
                a matter of routine and regular business practice, when an individual
                subscribes to and opens a Comcast account, the subscriber receives
                from Comcast a Comcast Welcome Kit which includes, inter alia,
                the Comcast Agreement for Residential Services. (ECF 7-2 at 2). 4

                       The operative Comcast Agreement for Residential Services
                for 2016 (the “2016 Subscriber Agreement”) provided the following
                on the first page in bold type: “You will have accepted this
                Agreement and be bound by its terms if you use the Service(s)
                or otherwise indicate your affirmative acceptance of such
                terms.” (Id. at 6). 5 This agreement further indicated on the first
                page in bold, underlined, and all capital letters, that: “THIS
                AGREEMENT CONTAINS A BINDING ARBITRATION
                PROVISION IN SECTION 13 THAT AFFECTS YOUR
                RIGHTS UNDER THIS AGREEMENT WITH RESPECT TO
                ALL SERVICE(S).” (Id.).

                        Specifically,     Section      13,      titled    “BINDING
                ARBITRATION” provided, inter alia, that: “Any Dispute involving
                you and Comcast shall be resolved through individual arbitration.”
                (Id. at 20). The 2016 Subscriber Agreement further defined
                “Dispute” as “[A]ny claim or controversy related to Comcast,
                including but not limited to any and all . . . claims for relief and
                theories of liability, whether based in contract, tort, fraud,
                negligence, statute, regulation, ordinance, or otherwise.” (Id. at 20).

                        The arbitration provision contained additional stipulations,
                such as: (1) a forum in an area where the subscriber received service,
                (2) the right of the subscriber to sue in small claims court, (3) a
                requirement that Defendant pay the arbitration fees and costs for

3
         For reasons provided later, this Court construes the facts and evidence in the light most favorable
to the non-movant, here, Plaintiff.
4
         These facts were provided in an affidavit of Defendant’s Director of Regulatory Compliance. (ECF
7-2 at 2-4).
5
        Attached to the Director of Regulatory Compliance’s affidavit and marked as Exhibit 1 is a copy
of the 2016 Subscriber Agreement. (Id. at 5-35).


                                                     2
                claims of less than $75,000, and (4) the ability for subscribers who
                win in arbitration to recover attorneys’ fees if they would have been
                able to do so in court. (Id. at 21-22). Finally, the arbitration
                provision included an opt-out clause, advising subscribers as
                follows: “IF YOU DO NOT WISH TO ARBITRATE DISPUTES,
                YOU MAY DECLINE TO HAVE YOUR DISPUTES WITH
                COMCAST ARBITRATED BY NOTIFYING COMCAST IN
                WRITING, WITHIN 30 DAYS . . . .” (Id. at 21). The opt-out clause
                provided a website or mailing address by which subscribers could
                notify Defendant of their intention to opt out of arbitration, and
                further noted that a decision to opt out would not adversely affect
                the subscriber’s relationship with Defendant. (Id.)

                        Plaintiff’s August 23, 2017 Comcast bill included a new
                subscriber agreement (the “2017 Subscriber Agreement”), which
                indicated that it replaced any prior agreements, but otherwise was in
                all relevant respects identical to the 2016 Subscriber Agreement,
                particularly as it related to the arbitration provision. (Id. at 36-48). 6

                        Plaintiff paid his August 23, 2017 bill on September 8, 2017,
                and continued using Defendant’s services. (Id. at 3). At no time did
                Plaintiff notify Defendant of any intention to opt out of arbitration.
                (Id. at 4). Plaintiff contends that he “does not recall signing or
                reviewing a ‘2016 Subscriber agreement’” and “also does not recall
                receiving an ‘insert’ in his August 23, 2017 billing statement
                regarding the ‘2017 Subscriber Agreement.’” (ECF 8 at 4).

DISCUSSION

        As noted, Defendant relies on the arbitration provisions in the Subscriber Agreements to

move to compel arbitration and to stay the litigation. Plaintiff appears to make three arguments

against the request to compel arbitration; to wit: (1) the parties did not enter into any arbitration

agreement because Plaintiff does not recall receiving and/or signing either Subscriber Agreement;

(2) the claims Plaintiff brings in this action do not fall within the scope of the arbitration provision;




6
        Attached to the Director Regulatory Compliance’s affidavit as Exhibit 2 was Plaintiff’s August 23,
2017 bill, which included the 2017 Subscriber Agreement. (Id. at 36-48).



                                                    3
and (3) the Subscriber Agreements are unenforceable adhesion contracts. Plaintiff’s arguments

are, however, without merit. 7

        The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1, et seq., “establishes a strong federal

policy in favor of compelling arbitration over litigation.” Sandvik AB v. Advent Int’l Corp., 220

F.3d 99, 104 (3d Cir. 2000); see also Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460

U.S. 1, 23 (1983). Section 2, the primary substantive provision of the FAA, provides that a written

agreement to arbitrate “shall be valid, irrevocable, and enforceable, save upon such grounds as




7
         When considering a motion to compel arbitration in cases where the affirmative defense of
arbitrability of claims is not apparent on the face of a complaint, or documents relied upon in the complaint,
courts apply the standard applied to motions for summary judgment under Federal Rule of Civil Procedure
(“Rule”) 56. Guidotti v. Legal Helpers Debt Resolution, LLC., 716 F.3d 764, 773-74 (3d Cir. 2013)
(citations omitted). Here, the issue of arbitrability is not apparent on the face of the complaint because
Plaintiff did not reference the arbitration provisions in his complaint nor did he attach a copy of the 2016
or 2017 Subscriber Agreement. Thus, this Court applies the Rule 56 summary judgment standard. Under
Rule 56, summary judgment is warranted when “the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also
Celotex Corp. v. Catrett, 477 U.S. 317 (1986). A fact is “material” if its existence or non-existence may
affect the outcome of litigation, and a dispute is “genuine” if “the evidence is such that a reasonable jury
could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
In applying a Rule 56 standard, “the court must draw all reasonable inferences in favor of the nonmoving
party.” Guidotti, 716 F.3d at 772.

         While ordinarily a party opposing a motion to compel arbitration should have an opportunity to
conduct limited discovery to determine arbitrability, Plaintiff has not requested an opportunity to conduct
such discovery and, further, most of his arguments against arbitration are purely legal. Additionally,
Plaintiff’s assertions that he “does not recall signing or reviewing a ‘2016 Subscriber agreement,’” and that
he “also does not recall receiving an ‘insert’ in his August 23, 2017 billing statement regarding the ‘2017
Subscriber Agreement,’” are insufficient to create a genuine issue of material fact when considered against
the sworn affidavit provided by Defendant’s Director of Regulatory Compliance indicating that Plaintiff
would have received the 2016 Subscriber Agreement with his Comcast Welcome Kit as part of Defendant’s
“routine and regular business practice,” and that Defendant’s “records also reflect that Plaintiff received
[the 2017 Subscriber Agreement] with his August 2017 billing statement.” Indeed, Exhibit 2 to the Director
of Regulatory Compliance’s affidavit is Plaintiff’s August 2017 billing statement, complete with the 2017
Subscriber Agreement. Accordingly, this Court will apply the Rule 56 standard to determine whether to
compel arbitration but will forego discovery as to the arbitrability issue because the necessary information
is already part of the record. See Glenwright v. Carbondale Nursing Home, Inc., 2017 WL 1092541, at *3
(M.D. Pa. Mar. 23, 2017) (applying Rule 56 standard but bypassing discovery because the information
needed was already of record for the court); see also Smith v. RGIS, LLC, 2017 U.S. Dist. LEXIS 166608,
at *13-14 (W.D. Pa. Oct. 6, 2017) (same).



                                                      4
exist at law or in equity for the revocation of any contract.” Moses H. Cone Mem’l Hosp., 460

U.S. at 24 (citing 9 U.S.C. § 2). Section 2 further “reflects the fundamental principle that

arbitration is a matter of contract,” and “places arbitration agreements on an equal footing with

other contracts and requires courts to enforce them according to their terms.” Rent-A-Center, West,

Inc. v. Jackson, 561 U.S. 63, 67 (2010) (internal citations omitted). Under the FAA:

                A party aggrieved by the alleged failure, neglect, or refusal of
                another to arbitrate under a written agreement for arbitration may
                petition any United States district court which, save for such
                agreement, would have jurisdiction under Title 28, in a civil action
                or in admiralty of the subject matter of a suit arising out of the
                controversy between the parties, for an order directing that such
                arbitration proceed in the manner provided for in such agreement.

9 U.S.C. § 4.

        The FAA further provides that “[t]he court shall hear the parties, and upon being satisfied

that the making of the agreement for arbitration or the failure to comply therewith is not in issue,

the court shall make an order directing the parties to proceed to arbitration in accordance with the

terms of the agreement.” Id. In so doing, the court “must resolve ‘any doubts concerning the

scope of arbitrable issues in favor of arbitration.’” CardioNet, Inc. v. Cigna Health Corp., 751 F.3d

165, 172 (3d Cir. 2014) (quoting Moses H. Cone Mem’l Hosp., 460 U.S. at 24–25) (internal

alterations omitted). If the court determines that the case must be arbitrated, it “shall on application

of one of the parties stay the trial of the action until such arbitration has been had in accordance

with the terms of the agreement, providing the applicant for the stay is not in default in proceeding

with such arbitration.” 9 U.S.C. § 3.

        Before compelling arbitration, a court must determine (1) whether a valid agreement to

arbitrate exists under the contract and, if so, (2) whether the particular dispute sought to be

arbitrated falls within the scope of that agreement. Trippe Mfg. Co. v. Niles Audio Corp., 401 F.3d



                                                   5
529, 532 (3d Cir. 2005). Throughout the inquiry, there is a presumption in favor of arbitrability.

Id. In determining whether a valid arbitration agreement exists, courts look to ordinary state law

principles of contract formation. Kirleis v. Dickie, McCamey & Chilcote, P.C., 560 F.3d 156, 160

(3d Cir. 2009); Alexander v. Anthony Int’l, L.P., 341 F.3d 256, 264 (3d Cir. 2003). Thus,

“generally applicable contract defenses, such as fraud, duress, or unconscionability, may be

applied to invalidate arbitration agreements without contravening § 2.” Casarotto, 517 U.S. at

687; Harris v. Green Tree Fin. Corp., 183 F.3d 173, 179 (3d Cir. 1999). Finally, consistent with

Section 2 of the FAA, courts must “rigorously enforce” arbitration agreements according to their

terms, Dean Witter Reynolds Inc. v. Byrd, 470 U. S. 213, 221 (1985), including terms that “specify

with whom [the parties] choose to arbitrate their disputes.” Stolt-Nielsen S. A. v. AnimalFeeds

Int’l Corp., 559 U. S. 662, 683 (2010).

                             Formation of the Arbitration Agreement

       To determine whether the parties agreed to arbitrate, this Court looks to Louisiana law, the

state where Plaintiff received his internet service. See Schwartz v. Comcast Corp., 256 F. App’x

515, 518 (3d Cir. 2007) (noting that the threshold question of the existence of an arbitration

agreement is determined based on the law of the state where the internet services were provided).

As mentioned, Plaintiff contends that no valid arbitration agreement exists because he does not

recall receiving and/or signing either Subscriber Agreement. However, Louisiana law does not

require arbitration agreements to be signed. Hurley v. Fox, 520 So. 2d 467, 467 (La. Ct. App.

1988) (holding that Louisiana law “does not require that the written agreement to arbitrate be

signed by the parties.”). Further, “[u]nder Louisiana law, evidence indicating that an item has been

properly mailed creates a presumption that the addressee received the item.” Truitt v. DirecTV,

Inc., 2008 WL 5054570, at *3 (E.D. La. Nov. 21, 2008) (internal citation omitted). In addition, a




                                                 6
cable service subscriber’s denials that he received copies of an agreement mailed to him “do not

overcome the presumption that he received copies of the Customer Agreement.” Id. Finally,

silence or inaction (i.e., continued use of the service) demonstrates that the subscriber has

consented to the agreement. Id. Despite Plaintiff’s lack of recollection, this Court concludes,

based on Louisiana law and Defendant’s uncontested affidavit attesting to Comcast’s business

practice, that Plaintiff received a copy of the Subscriber Agreement with his August 2017 billing

statement and, therefore, agreed to its arbitration provisions when he continued his use of the

Comcast internet service. Thus, consistent with the 2017 Subscriber Agreement, the parties agreed

to arbitrate any disputes related to all services.

                                    Scope of Arbitration Provisions

        Next, Plaintiff argues that his complaint does not fall within the scope of the arbitration

provisions. This Court disagrees. As noted, the term “dispute” in the arbitration provisions of the

Subscriber Agreements was defined as “any claim or controversy related to Comcast, including

but not limited to any and all . . . claims for relief and theories of liability, whether based in contract,

tort, fraud, negligence, statute, regulation, ordinance, or otherwise.” As pled in the complaint,

Plaintiff contends that Defendant’s alleged misconduct consisted, inter alia, of sending him text

messages related to billing for his internet service, and causing outages in his service. These claims

for relief and theories of liability, which relate to Plaintiff’s internet service with Comcast, clearly

fall within the scope of the relevant arbitration provisions of the Subscriber Agreements. See

Chassen v. Fid. Nat’l Fin. Inc., 836 F.3d 291, 295 (3d Cir. 2016) (noting that “‘any doubts

concerning the scope of arbitrable issues should be resolved in favor of arbitration, whether the

problem at hand is the construction of the contract language itself or any allegation of waiver,

delay, or a like defense to arbitrability.’”) (quoting Moses H. Cone Mem’l Hosp, 460 U.S. at 24-




                                                     7
25). Thus, this Court finds that the allegations presented in the complaint fall within the purview

of the arbitration provisions of the Subscriber Agreements.

                                    Adhesion Contract Analysis

       Lastly, Plaintiff argues that the Subscriber Agreements are unenforceable adhesion

contracts. This Court disagrees. Adhesion contracts are standard contracts, usually in boilerplate

form, generated by a party of superior bargaining power for adherence or rejection by the weaker

party. Golz v. Children’s Bureau of New Orleans, Inc., 326 So.2d 865, 869 (La. 1976). The

Louisiana Supreme Court has held that “a contract is one of adhesion when either its form, print,

or unequal terms call into question the consent of the non-drafting party and it is demonstrated that

the contract is unenforceable, due to lack of consent or error, which vitiates consent.” Aguillard

v. Auction Management Corp., 908 So.2d 1, 12 (La. 2005). When adhesion contracts contain

provisions written in unusually small print, a question may be raised as to whether the weaker

party in fact consented to those terms. Sutton’s Steel & Supply. Inc. v. Bellsouth Mobility. Inc.,

776 So.2d 589, 596-598 (La. Ct. App. 2000). “The mere fact that a contract contains an arbitration

provision does not render it adhesionary.” Id. at 596. When courts address “the enforceability of

arbitration agreements under a contract of adhesion analysis, . . . a presumption of arbitrability

does exist.” Aguillard, 908 So.2d at 18.

       Here, none of the arbitration clauses were written in fine print. To the contrary, notice

regarding arbitration was generally presented in bold letters, underlined, clearly written, and/or in

capital letters, and difficult to miss. See Ndanyi v. Rent-A-Center, Inc., 2004 WL 3254516, at *3

(E.D. La. Dec. 11, 2014) (stating that, unless the agreement’s provisions are in fine print or lack

clarity, “the plaintiff cannot overcome the presumptive duty to read”). In addition, Plaintiff could

have refused Comcast’s service and foregone arbitration, or he could have opted out on two




                                                 8
separate occasions as provided for in the Subscriber Agreements. He did neither. Finally, many

of the clauses of the arbitration provisions—such as the forum selection, attorneys’ fees, and small-

claims-court provisions—inured to Plaintiff’s benefit. Thus, this Court finds that pursuant to

Louisiana law, the Subscriber Agreements were not unenforceable adhesion contracts.


CONCLUSION

       For the reasons set forth, Defendants’ motion to compel arbitration and stay litigation is

granted. An Order consistent with this Memorandum Opinion follows.



NITZA I. QUIÑONES ALEJANDRO, J.




                                                 9
